Exhibit 10.25 Acacia Executive Services LEASE SUMMARY Lessor: Acacia Executive Services Lessor Address: 20955 Pathfinder Road, Suite 100, Diamond Bar, California 91765 Lessee: China Yida Lessee Address: 1923 White Star Drive, Diamond Bar, CA 91765 Billing Address: 1923 White Star Drive, Diamond Bar, CA 91765 Contact Person: Wei Zhang Email Address: zhqwei@yahoo.com Contact Telephone: 626-241-5036 Alternate Telephone: 949-935-6151 Date of Lease: 15th day of July, 2010 Commencement Date: Commencing on 16th day of August, 2010 and shall continue for the term of 6 Months. Premises: Suite 200, Office 2, office space(s) of approximately 145 square feet as more particularly described in Paragraph 1 of the Lease Agreement and incorporated herein: MONTHLY BASIC CHARGES Lease Rental $ Telephone Set Rental 1 Set(s) @ $49.00 per Telephone Set $ Waived Telephone Line Rental 1 Line(s) @ $39.00 per Telephone Line $ Waived Facsimile Line Rental 0 Line(s) @ $39.00 per Facsimile Line $ Voice Mailbox Rental 1 Box(es) @ $19.00 per Voice Mailbox $ Waived IP Address Rental 1 IP Address(es) @ $79.00 per IP Address $ Waived Router or VoIP Usage Router/Vol P @ $59.00 per IP Address Office Furniture Rental
